     Case 4:18-cr-00657 Document 82 Filed on 02/14/20 in TXSD Page 1 of 3



                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION


UNITED STATES OF AMERICA              §
                                      §
v.                                    §     4:18-CR-00657
                                      §
                                      §
DARVIN PITCHER                        §

                     MOTION TO DISMISS INDICTMENT

      The United States of America, by and through Ryan K. Patrick, United States

Attorney, and Zahra Jivani Fenelon, Assistant United States Attorney, for the

Southern District of Texas, requests that the Court dismiss without prejudice the

Criminal Indictment filed against the Defendant, Darvin Pitcher.



                                            Respectfully submitted,

                                            RYAN K. PATRICK
                                            United States Attorney


                                      By:   s/ Zahra Jivani Fenelon
                                            Zahra Jivani Fenelon
                                            Assistant United States Attorney
                                            SDTX: 2621972
                                            1000 Louisiana St., Suite 2300
                                            Houston, TX 77002
                                            (713) 567-9000
     Case 4:18-cr-00657 Document 82 Filed on 02/14/20 in TXSD Page 2 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the United States=s Motion to Dismiss

Indictment filed and served on Aisha Dennis, attorney for the defendant, Darvin Pitcher,

on February 14, 2020, via ECF filing.



                                         s/ Zahra Jivani Fenelon
                                         Zahra Jivani Fenelon
                                         Assistant United States Attorney
     Case 4:18-cr-00657 Document 82 Filed on 02/14/20 in TXSD Page 3 of 3



                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION


UNITED STATES OF AMERICA            §
                                    §
v.                                  §    4:18-CR-00657
                                    §
                                    §
DARVIN PITCHER                      §

                                   ORDER

      The United States’s Motion to Dismiss Indictment without prejudice is

GRANTED.



      SIGNED at Houston, Texas, on ___________________________.




                                         _________________________
                                         HON. KENNETH M. HOYT
                                         United States District Judge
